DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–3, 5–10, 12–17, 19, and 20 is/are pending.
Claim(s) 4, 11, and 18 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0313197 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2021 was filed after the mailing date of the non-final Office Action on 03 May 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Reference character 200 is used to designate an electrode plate along with reference character 301 in amended paragraph [0054]. Reference character 200 should be within parentheses as reference character 100 was in originally filed paragraph [0054].
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "first insulating layer" and "extended insulating layer" of claims 1, 9, and 16 do not have proper antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1–3, 5–10, 12–17, 19, and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1 recites the limitations "an insulating substrate comprising: a main region, the main region including a first insulating layer and a first conductive layer formed on one surface of the first insulating layer; and a tab region extending outwardly from an end portion of the main region, the tab region including an extended conductive layer extending from the first conductive layer, and an extended insulating layer extending from the first insulating layer." Claim 1, as amended, requires "an insulating substrate comprising: a main region … including a first conductive layer … and a tab region … including an extended conductive layer." The original disclosure does not describe an insulating substrate including a first conductive layer nor an extended conductive layer. The insulating substrate 10 includes a tab region 13 and a main region 11. Neither the tab region 13 nor the main region 11 include a first conductive layer or an extended conductive layer. The first conductive layer 21 and the extended conductive layer 23 are not components of the insulating substrate 10 (e.g., FIGS. 1 and 3, [0031], [0032], [0036]). Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 3, and 5–8 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 3, and 5–8 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Claim 9 recites the limitations "an insulating substrate comprising: a main region, the main region including a first insulating layer and a first conductive layer formed on one surface of the first insulating layer; and a tab region extending outwardly from an end portion of the main region, the tab region including an extended conductive layer extending from the first conductive layer, and an extended insulating layer extending from the first insulating layer." Claim 9, as amended, requires "an insulating substrate comprising: a main region … including a first conductive layer … and a tab region … including an extended conductive layer." The original disclosure does not describe an insulating substrate including a first conductive layer nor an extended conductive layer. The insulating substrate 10 includes a tab region 13 and a main region 11. Neither the tab region 13 nor the main region 11 include a first conductive layer or an extended conductive layer. The first conductive layer 21 and the extended conductive layer 23 are not components of the insulating substrate 10 (e.g., FIGS. 1 and 3, [0031], [0032], [0036]). Therefore, claim 9 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 12–15 are directly or indirectly dependent from claim 1 and include all the limitations of claim 9. Therefore, claims 10 and 12–15 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Claim 16 recites the limitations "an insulating substrate comprising: a main region, the main region including a first insulating layer and a first conductive layer formed on one surface of the first insulating layer; and a tab region extending outwardly from an end portion of the main region, the tab region including an extended conductive layer extending from the first conductive layer, and an extended insulating layer extending from the first insulating layer." Claim 16, as amended, requires "an insulating substrate comprising: a main region … including a first conductive layer … and a tab region … including an extended conductive layer." The original disclosure does not describe an insulating substrate including a first conductive layer nor an extended conductive layer. The insulating substrate 10 includes a tab region 13 and a main region 11. Neither the tab region 13 nor the main region 11 include a first conductive layer or an extended conductive layer. The first conductive layer 21 and the extended conductive layer 23 are not components of the insulating substrate 10 (e.g., FIGS. 1 and 3, [0031], [0032], [0036]). Therefore, claim 16 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 17, 19, and 20 are directly or indirectly dependent from claim 1 and include all the limitations of claim 16. Therefore, claims 17, 19, and 20 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 

Claim(s) 1–3, 5–10, 12–17, 19, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first conductive layer covers the first surface" in lines 13–14. Claim 1 has previously recited the limitations "an insulating substrate comprising: a main region, the main region including a first insulating layer and a first conductive layer formed on one surface of the first insulating layer; and a tab region extending outwardly from an end portion of the main region, the tab region including an extended conductive layer extending from the first conductive layer, and an extended insulating layer extending from the first insulating layer" in lines 2–6 and "wherein the main region comprises a first surface and a second surface facing away from the first surface; the tab region comprises a first extended surface and a second extended surface" in lines 9–11. Claim 1, as amended, requires "an insulating substrate comprising: a main region … including a first conductive layer … and a tab region … including an extended conductive layer." The first conductive layer is an element of the insulating substrate in amended claim 1. It is unclear how the first conductive layer can cover a surface of the insulating substrate when the first conductive layer is an element of the insulating substrate.
Claim 1 recites the limitation "the extended conductive layer covers the first extended surface" in line 14. Claim 1 has previously recited the limitations "an insulating substrate comprising: a main region, the main region including a first insulating layer and a first 
Claims 2, 3, and 5–7 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 3, and 5–7 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the current collector comprises a plurality of spaced tabs." Claim 1, which claim 8 is directly dependent recites the limitation "the extended insulating layer and extended conductive layer form a tab." It is unclear if one of "a plurality of spaced tabs" recited in claim 8 is further limiting "a tab" recited in claim 1. If "a plurality of spaced tabs” recited in claim 8 is further limiting "a tab" recited in claim 1, the number of tabs required by claim 8 is at least two. However if "a plurality of spaced tabs" recited in claim 8 is 
Claim 9 recites the limitation "the first conductive layer covers the first surface" in lines 15–16. Claim 9 has previously recited the limitations "an insulating substrate comprising: a main region, the main region including a first insulating layer and a first conductive layer formed on one surface of the first insulating layer; and a tab region extending outwardly from an end portion of the main region, the tab region including an extended conductive layer extending from the first conductive layer, and an extended insulating layer extending from the first insulating layer" in lines 5–9 and "wherein the main region comprises a first surface and a second surface facing away from the first surface; the tab region comprises a first extended surface and a second extended surface" in lines 12–14. Claim 9, as amended, requires "an insulating substrate comprising: a main region … including a first conductive layer … and a tab region … including an extended conductive layer." The first conductive layer is an element of the insulating substrate in amended claim 9. It is unclear how the first conductive layer can cover a surface of the insulating substrate when the first conductive layer is an element of the insulating substrate.
Claim 9 recites the limitation "the extended conductive layer covers the first extended surface" in line 16. Claim 9 has previously recited the limitations "an insulating substrate comprising: a main region, the main region including a first insulating layer and a first conductive layer formed on one surface of the first insulating layer; and a tab region extending outwardly from an end portion of the main region, the tab region including an extended conductive layer extending from the first conductive layer, and an extended insulating layer extending from the first insulating layer" in lines 5–9 and "wherein the main region comprises a first surface and a second surface facing away from the first surface; the tab region comprises a 
Claim 10 is directly dependent from claim 9 and includes all the limitations of claim 9. Therefore, claim 10 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a second conductive layer." Claim 9, which claim 12 is directly dependent, recites the limitation "a second conductive layer." It is unclear if "a second conductive layer" recited in claim 12 is further limiting "a second conductive layer" recited in claim 9.
Claim 13 is directly dependent from claim 12, is indirectly dependent from claim 9, and includes all the limitations of claims 9 and 12. Therefore, claim 13 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is directly dependent from claim 9 and includes all the limitations of claim 9. Therefore, claim 14 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "wherein the current collector comprises a plurality of spaced tabs." Claim 9, which claim 15 is directly dependent recites the limitation "the extended insulating layer and extended conductive layer form a tab." It is unclear if one of "a plurality of spaced tabs" recited in claim 15 is further limiting "a tab" recited in claim 9. If "a plurality of spaced tabs” recited in claim 15 is further limiting "a tab" recited in claim 9, the number of tabs required by claim 15 is at least two. However if "a plurality of spaced tabs" recited in claim 15 is not further limiting "a tab" recited in claim 9, the number of tabs required by claim 15 is at least three. Therefore, the number of tabs required by claim 15 is unclear.
Claim 16 recites the limitation "the first conductive layer covers the first surface" in lines 21–22. Claim 16 has previously recited the limitations "an insulating substrate comprising: a main region, the main region including a first insulating layer and a first conductive layer formed on one surface of the first insulating layer; and a tab region extending outwardly from an end portion of the main region, the tab region including an extended conductive layer extending from the first conductive layer, and an extended insulating layer extending from the first insulating layer" in lines 10–15 and "wherein the main region comprises a first surface and a second surface facing away from the first surface; the tab region comprises a first extended surface and a second extended surface" in lines 18–20. Claim 16, as amended, requires "an insulating substrate comprising: a main region … including a first conductive layer … and a tab region … including an extended conductive layer." The first conductive layer is an element of the insulating substrate in amended claim 16. It is unclear how the first conductive layer can cover a surface of the insulating substrate when the first conductive layer is an element of the insulating substrate.
Claim 16 recites the limitation "the extended conductive layer covers the first extended surface" in line 22. Claim 16 has previously recited the limitations "an insulating substrate 
Claim 17 is directly dependent from claim 16 and include all the limitations of claim 16. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a second conductive layer." Claim 16, which claim 19 is directly dependent, recites the limitation "a second conductive layer." It is unclear if "a second conductive layer" recited in claim 19 is further limiting "a second conductive layer" recited in claim 16.
Claim 20 is directly dependent from claim 19, indirectly dependent from claim 16, and includes all the limitations of claims 16 and 19. Therefore, claim 20 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claim Rejections - 35 USC § 102
Claim(s) 1, 9, 12, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 2005/0284750 A1, hereinafter Nishimura).
Regarding claim 1, Nishimura discloses a current collector (50, Fig. 1) comprising:
an insulating substrate (53) comprising a main region (51, [0097]),
the main region (51) including a first insulating layer (53) and a first conductive layer (54, [0096]) formed on one surface of the first insulating layer (53); and
a tab region (62, 63) extending outwardly from an end portion of the main region (51, [0097]),
the tab region (62, 63) including an extended conductive layer (54) extending from the first conductive layer (54, [0096]), and an extended insulating layer (53) extending from the first insulating layer (53, [0097]);
wherein the main region (51) comprises a first surface and a second surface facing away from the first surface (Fig. 3B. [0097]);
the tab region (62, 63) comprises a first extended surface and a second extended surface (Fig. 3B, [0097]),
the first extended surface extends from the first surface (Fig. 3B, [0097]),
the second extended surface extends from the second surface (Fig. 3B, [0097]);
the first conductive layer (54) covers the first surface (Fig. 3B, [0097]),
the extended conductive layer (54) covers the first extended surface (Fig. 3B, [0097]); and
the extended insulating layer (53) and the extended conductive layer (54) form a tab (Fig. 3B, [0097]).
wherein the current collector (50) further comprises a second conductive layer (54) covering the second surface (Fig. 3B. [0097]),
the second extended surface is not provided with the second conductive layer (54, [0097]).
Regarding claim 9, Nishimura discloses an electrode plate (15a) comprising an active layer (55); and a current collector (50), the current collector (50, [0149]) comprises:
an insulating substrate (53) comprising a main region (51, [0097]),
the main region (51) including a first insulating layer (53) and a first conductive layer (54, [0096]) formed on one surface of the first insulating layer (53); and
a tab region (62, 63) extending outwardly from an end portion of the main region (51, [0097]),
the tab region (62, 63) including an extended conductive layer (54) extending from the first conductive layer (54, [0096]), and an extended insulating layer (53) extending from the first insulating layer (53, [0097]);
wherein the main region (51) comprises a first surface and a second surface facing away from the first surface (Fig. 3B. [0097]);
the tab region (62, 63) comprises a first extended surface and a second extended surface (Fig. 3B, [0097]),
the first extended surface extends from the first surface (Fig. 3B, [0097]),
the second extended surface extends from the second surface (Fig. 3B, [0097]);
the first conductive layer (54) covers the first surface (Fig. 3B, [0097]),
the extended conductive layer (54) covers the first extended surface (Fig. 3B, [0097]); and
the extended insulating layer (53) and the extended conductive layer (54) form a tab (Fig. 3B, [0097]).
wherein the current collector (50) further comprises a second conductive layer (54) covering the second surface (Fig. 3B. [0097]),
the second extended surface is not provided with the second conductive layer (54, [0097]).
Regarding claim 12, Nishimura discloses all claim limitations set forth above and further discloses an electrode plate:
wherein the active layer (55) is further disposed on a surface of the second conductive layer (54) facing away from the insulating substrate (53, [0097]).
Regarding claim 16, Nishimura discloses an electrode assembly (10) comprising a first electrode plate (15a); a second electrode plate (15b); and a separator (16) sandwiched between the first electrode plate (15a) and the second electrode plate (15b); wherein the first electrode plate (15a), the separator (16) and the second electrode plate (15b) are stacked or wound to form the electrode assembly (10, [0149]), wherein the first electrode plate (15a) comprises an active layer (55); and a current collector (50, [0149]), wherein the current collector (50) comprises:
an insulating substrate (53) comprising a main region (51, [0097]),
the main region (51) including a first insulating layer (53) and a first conductive layer (54, [0096]) formed on one surface of the first insulating layer (53); and
a tab region (62, 63) extending outwardly from an end portion of the main region (51, [0097]),
the tab region (62, 63) including an extended conductive layer (54) extending from the first conductive layer (54, [0096]), and an extended insulating layer (53) extending from the first insulating layer (53, [0097]);
wherein the main region (51) comprises a first surface and a second surface facing away from the first surface (Fig. 3B. [0097]);
the tab region (62, 63) comprises a first extended surface and a second extended surface (Fig. 3B, [0097]),
the first extended surface extends from the first surface (Fig. 3B, [0097]),
the second extended surface extends from the second surface (Fig. 3B, [0097]);
the first conductive layer (54) covers the first surface (Fig. 3B, [0097]),
the extended conductive layer (54) covers the first extended surface (Fig. 3B, [0097]); and
the extended insulating layer (53) and the extended conductive layer (54) form a tab (Fig. 3B, [0097]).
wherein the current collector (50) further comprises a second conductive layer (54) covering the second surface (Fig. 3B. [0097]),
the second extended surface is not provided with the second conductive layer (54, [0097]).
Regarding claim 19
wherein the active layer (55) is further disposed on a surface of a second conductive layer (54) facing away from the insulating substrate (53, [0097]).

Claim Rejections - 35 USC § 103
Claim(s) 2, 3, 5, 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0284750 A1) as applied to claim(s) 1, 9, and 16 above, and further in view of Ravdel et al. (US 2012/0315537 A1, hereinafter Ravdel).
Regarding claims 2, 3, and 5, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose a current collector:
wherein the current collector further has at least one communicating hole passing through the main region or passing through the main region and the first conductive layer;
wherein a conductive structure is infilled in each of the at least one communicating hole; and
wherein the current collector further has at least one communicating hole passing through the main region, or passing through the main region and at least one of the first conductive layer and the second conductive layer.
Ravdel discloses a current collector (1, [0040]) comprising an insulating substrate (10, [0105]) comprising a main region (111), and at least one tab region (110) extending outwardly from an end portion of the main region (111, [0047]); a first conductive layer (30, [0068]); and at least one extended conductive layer (30) extending from the first conductive layer (30, [0040]); wherein the main region (111) comprises a first surface (11) and a second surface (12) facing away from the first surface (11, [0040]); the at least one tab region (110) comprises a first 
Regarding claims 10 and 13, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose an electrode plate:
wherein the current collector has at least one communicating hole passing through the main region or passing through the main region and the first conductive layer;
wherein the active layer is further disposed on a surface of a second conductive layer facing away from the insulating substrate; and
wherein the current collector further has at least one communicating hole passing through the main region, passing through the main region and at least one of the first conductive layer and the second conductive layer, or passing through the main region, the active layer and at least one of the first conductive layer and the second conductive layer.
Ravdel discloses an electrode plate comprising an active layer (Fig. 11, [0076]); and a current collector (1, [0040]), the current collector (1) comprises an insulating substrate (10, [0105]) comprising a main region (111), and at least one tab region (110) extending outwardly from an end portion of the main region (111, [0047]); a first conductive layer (30,  [0068]); and at least one extended conductive layer (30) extending from the first conductive layer (30, [0040]); wherein the main region (111) comprises a first surface (11) and a second surface (12) facing away from the first surface (11, [0040]); the at least one tab region (110) comprises a first extended surface (11) and a second extended surface (12, [0040]), the first extended surface (11) extends from the first surface (11, [0047]), the second extended surface (12) extends from the second surface (12, [0047]); the first conductive layer (30) covers the first surface (11, [0040]), the at least one extended conductive layer (30) covers the first extended surface (11, [0047]); each of the at least one tab region (110) and the corresponding extended conductive layer (30) form a tab (Fig. 9, [0047]); wherein the active layer (see electrode material, [0075]) is disposed on a surface of the first conductive layer (30) facing away from the insulating substrate (10, Fig. 11);  wherein the current collector (1) has at least one communicating hole (20) passing through the main region (111) or passing through the main region (111) and the first conductive layer (30, [0040]); wherein the active layer (see electrode material, [0075]) is further disposed on a surface of a second conductive layer (40) facing away from the insulating substrate (10, Fig. 11); 
Regarding claims 17 and 20, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose an electrode assembly:
wherein the current collector further has at least one communicating hole passing through the main region or passing through the main region and the first conductive layer;
wherein the current collector further has at least one communicating hole passing through the main region, passing through the main region and at least one of the first conductive layer and the second conductive layer, or passing through the main region, the active layer and at least one of the first conductive layer and the second conductive layer.
Ravdel discloses an electrode assembly (100) comprising a first electrode plate (101); a second electrode plate (102); and a separator (103) sandwiched between the first electrode plate (101) and the second electrode plate (102, [0100]); wherein the first electrode plate (101), the separator (103) and the second electrode plate (102) are stacked or wound to form the electrode .

Claim(s) 6–8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0284750 A1) as applied to claim(s) 1, 9, and 16 above, and further in view of Arima et al. (US 2013/0177787 A1, hereinafter Arima).
Regarding claims 6–8, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose a current collector:
wherein the current collector  further has at least one connecting hole passing through the tab region or passing through the tab region and the extended conductive layer;
wherein a conductive structure is infilled in the at least one connecting hole; and
wherein the current collector comprises a plurality of spaced tabs.
Arima discloses a current collector (11, [0057]) comprising an insulating substrate (13, [0059]) comprising a main region (F), and at least one tab region (E) extending outwardly from an end portion (G) of the main region (F, [0053]); a first conductive layer (14, [0059]); and at least one extended conductive layer (14) extending from the first conductive layer (14, [0057]); wherein the main region (F) comprises a first surface and a second surface facing away from the first surface (Fig. 4, [0053]); the at least one tab region (F) comprises a first extended surface and a second extended surface (Fig. 4, [0053]), the first extended surface extends from the first surface (Fig. 4, [0053]), the second extended surface extends from the second surface (Fig. 4, [0053]); the first conductive layer (14) covers the first surface (Fig. 5, [0057]), the at least one 
Regarding claims 14 and 15, Nishimura discloses all claim limitations set forth above, but does not explicitly disclose an electrode plate:
wherein the current collector further has at least one connecting hole passing through the tab region or passing through the tab region and the extended conductive layer; and
wherein the current collector comprises a plurality of spaced tabs.
Arima discloses an electrode plate (10) comprising an active layer (12); and a current collector (11, [0057]), the current collector (11) comprises an insulating substrate (13, [0059]) comprising a main region (F), and at least one tab region (E) extending outwardly from an end portion (G) of the main region (F, [0053]); a first conductive layer (14, [0059]); and at least one extended conductive layer (14) extending from the first conductive layer (14, [0057]); wherein the main region (F) comprises a first surface and a second surface facing away from the first .

Response to Arguments
Applicant's arguments filed 03 August 2021 have been fully considered but they are not persuasive.
Applicants argue Ravdel does not disclose a tab region including an extended conductive layer extending from the first conductive layer, and an extended insulating layer extending from the first insulating layer, wherein the extended insulating layer and the corresponding extended conductive layer form a tab (P10/¶¶2, 3). Ravdel discloses a tab region (110) including an extended conductive layer (30) extending from the first conductive layer (30, [0047]), and an 
Applicants argue Ravdel merely describes that the current collector may comprise a first portion 110 and a second portion 111, where the openings are disposed only in the second portion 111 (P10/¶3). Ravdel discloses the composite current collector comprises a first portion and a second portion (FIG. 9, [0047]). Emphasis added. Ravdel further discloses the composite current collector (1) comprising an insulating substrate (10) and a first conductive layer (30, [0040]). Therefore, Ravdel describes a current collector, which comprises an insulating substrate and a first conductive layer, also comprises a first portion and a second portion.
Applicants argue Ravdel provides no teaching of a tab as currently claimed (P10/¶3). Ravdel provides teaching of a tab as currently claimed in FIG. 9 and paragraphs [0040], [0047], [0068], and [0105].
Applicants argue it is evident from FIG. 12 that Ravdel provides no teaching of a tab as currently claimed (P10/¶3). FIG. 12 illustrates a lithium ion battery with a negative electrode, a positive electrode, and a separator. FIG. 12 illustrates one electrode connected to a cap terminal and another electrode connected to a case acting as another terminal. Therefore, FIG. 12 does not illustrate that Ravdel does not discloses a tab as claimed.
Applicants argue Nishimura fails to disclose a current collector having a tab region with a first surface thereof covered with a first conductive layer and a second surface opposite to the  are a sectional view taken on line b-b. FIGS. 1–3B illustrate a continuous region formed around the perimeter of the current collector. Therefore, Nishimura discloses a current collector (50) having a tab region (62, 63) with a first surface thereof covered with a first conductive layer (54) and a second surface opposite to the first surface not provided with a second conductive layer (54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 2019/0157656 A1) discloses a current collector (1) comprising an insulating substrate (10) and first and second conductive layers (11, [0061]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725